FRICK, J.
I concur. I can perceive no substantial merit to the contention that the judgment should not prevail for the reason that the deceased was alleged to be the employee of all of the parties who were originally made defendants including the railway company, the appellant. While some of the allegations of the complaint might bear that construction, yet, from the whole complaint, it is clear enough that what was in fact alleged and intended was that the deceased was, at the time of his death, engaged in doing work in which all of the defendants in some capacity were interested. The relationship of each of them to the work was, however, fully set forth in the complaint. The railway company was directly interested in having the work in question done. Noav, the work, if it was done, necessarily required the deceased, or whoever did it, to go near the dangerous instrumentality, the high-tension wires which were charged with a highly dangerous element. All this the railway company knew, and it must have appreciated the danger to which the deceased, or any one else engaged in doing the work, would be exposed. How can the railway company escape liability, therefore, by merely saying “the deceased was *285not my servant, but be was tbe servant of another, and therefore, T did not owe him a master’s duty ? ’ ’ “While the railway company may not have owed the deceased the duty a master owes to his servant, yet, in view of all the facts and circum- . stances, it owed him the duty of not knowingly permitting him to go into a death trap while he was on its premises performing his duties. It owed him that duty as a mere invitee; but, in view that it was directly interested in having the work done, I think it owed him the further duty of informing him of any hidden dangers and to protect him against unwillingly coming in contact with or going dangerously near any dangerous instrumentality which might be on the railway company’s premises. To my mind it is rather technical to now say that, in view that some of the allegations of the complaint may be construed to the effect that the deceased was directly employed by all of the parties originally made defendants, the railway company should be exonerated, notwithstanding the fact that the deceased’s relationship to the work and his relationship to the railway company was clearly established at the trial to be such that the railway company owed him the duties I have pointed out, and notwithstanding the further fact that the ease Was'tried by both parties and submitted to the jury upon the actual relationship of all the parties to the work and to the deceased. ]While no doubt some errors crept into the record during the course of the trial, yet, in my'judgment, none of them would justify a reversal of the. judgment under our statute. If a new trial were granted, I cannot perceive how the railway company can escape from the facts, and it certainly cannot escape from the law applicable thereto. All persons, who may require or even permit laborers of merely ordinary experience to go onto their premises to do some work or discharge some duty in which such persons are interested and there are highly dangerous instrumentalities kept on the premises where such work is to be done or duties performed, oye the duty either to make such instrumentalities as harmless as practicable, or, if that cannot be done, to at least apprise such laborers of the dangerous condition of such instru-mentalities. It cannot be assumed that all persons know and appreciate the danger lurking in high-tension wires or in elec-*286trieal appliances charged with thousands of volts of electrical current. The law in this, as in many other respects, is both humane and practical, and places the responsibility upon those who control and therefore can, in a measure at least, make extremely dangerous instrumentalities reasonably safe and harmless. In failing to do that they are manifestly guilty of negligence and are liable unless they may escape liability for other reasons. As I view it, the pleadings, the instructions, and the verdict all squarely rest on the foregoing principles, and for that reason the judgment should prevail.